PER CURIAM.
We reverse the order granting the defendant landlord final summary judgment. “The open and obvious nature of the hazard does not provide an avenue of relief. ...” Jauma v. City of Hialeah, 758 So.2d 696, 698 (Fla. 3d DCA 2000). “[Although the open and obvious nature of a hazard may discharge a landowner’s duty to warn, it does not discharge the duty to maintain the property in a reasonably safe condition.” Kersul v. Boca Raton Community Hosp., Inc., 711 So.2d 234, 234 (Fla. 4th DCA 1998); see Lotto v. Point East Two Condominium Corp., 702 So.2d 1361 (Fla. 3d DCA 1997).
Reversed and remanded.